--------------------------------------------------------------------------------

Exhibit 10.1
 
Agreement
 
This Agreement, dated as of August 16, 2010 (this “Argeement”), is by and among
Coliseum Capital Partners, L.P., a Delaware limited partnership, Coliseum
Capital Management, LLC, a Delaware limited liability company, Coliseum Capital,
LLC, a Delaware limited liability company, Blackwell Partners, LLC, a Georgia
limited liability company, Adam Gray and Christopher Shackelton (collectively,
the “Coliseum Capital Group”, and each, individually, a “member” of the Coliseum
Capital Group) and Benihana Inc. (the “Company”).
 
RECITALS
 
WHEREAS, the Coliseum Capital Group beneficially owns (as defined below) shares
of the Company’s Class A Common Stock, par value, $0.10 par value per share (the
“Class A Common Stock”) and the Company’s Common Stock, par value $0.10 per
share (the “Common Stock”) as specified in Amendment No. 8 to the Schedule 13D
filed by the Coliseum Capital Group with the Securities and Exchange Commission
(the “SEC”) on August 6, 2010;
 
WHEREAS, Coliseum Capital Partners, L.P. delivered (i) a letter to the Company
nominating Adam L. Gray (the “Nomination Letter”) for election to the Company’s
Board of Directors (the “Board”) as a Class A Common Stock director at the 2010
annual meeting of stockholders of the Company (the “2010 Annual Meeting”) and
(ii) a demand, pursuant to Section 220 of the Delaware General Corporation Law,
to review certain of the Company's books and records in connection with the 2010
Annual Meeting (the “Section 220 Demand”);
 
WHEREAS, on August 5, 2010, Coliseum Capital Partners, L.P. filed a preliminary
proxy statement on Schedule 14A with the SEC related to the matters set forth in
the Nomination Letter; and
 
WHEREAS, the Company and the members of the Coliseum Capital Group have
determined to come to an agreement with respect to certain matters related to
the 2010 Annual Meeting and certain other matters, as provided in this
Agreement;
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1    Defined Terms.  For purposes of this Agreement:
 
  (a)  “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
 
  (b)    The terms “beneficial owner” and “beneficially owns” have the meanings
set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.
 
  (c)   “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
 
  (d)   “Person” means any individual, partnership, corporation, group,
syndicate, trust, government or agency, or any other organization, entity or
enterprise.
 
Section 1.2     Interpretation.  When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein,” “hereby” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing an
instrument to be drafted.
 
ARTICLE II
 
BOARD NOMINATION
 
Section 2.1    2010 Annual Meeting.  As promptly as practicable after the date
hereof, (a) the Company shall nominate Adam L. Gray for election at the 2010
Annual Meeting as a Class III, Class A Common Stock director, in replacement of
the nominee for such directorship previously identified by the Company, (b) the
Board shall recommend that the Company’s stockholders vote in favor of the
election at the 2010 Annual Meeting of Mr. Gray as a Class III, Class A Common
Stock director, (c) the Company shall amend its preliminary proxy statement
filed in connection with the 2010 Annual Meeting to reflect such nomination and
recommendation, as well as the other matters set forth herein, and (d) the
Company shall use its reasonable best efforts to solicit proxies in favor of the
election at the 2010 Annual Meeting of Mr. Gray as a Class III, Class A Common
Stock director.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2    Additional Company Obligations.
 
  (a)     Upon Mr. Gray’s election as a director of the Company, the Board shall
appoint Mr. Gray as a member of the Nominating and Governance Committee, the
Compensation and Stock Option Committee, the Audit Committee, and any other
committee of the Board that is formed or to which responsibility is delegated
for the purpose of evaluating the Company’s strategic alternatives or any
material financing, acquisition, sale, disposition or other material transaction
provided that Mr. Gray meets Nasdaq independence eligibility criteria for such
committees.
 
  (b)    The Company shall reimburse the Coliseum Capital Group for all of
Coliseum Capital Group’s reasonable, documented, out-of-pocket expenses
(including legal fees and expenses) incurred in connection with its Section 13D
filings, the Nomination Letter, the Section 220 Demand and the other matters
governed by this Agreement (including the negotiation and execution hereof) but
in no event in excess of $250,000.
 
  (c)     The Nominating and Governance Committee shall nominate for election at
the 2011 Annual Meeting, as a Class I, Common Stock Director to fill the
directorship that is vacant as of the date hereof, a person who is “independent”
pursuant to Nasdaq listing standards and who otherwise has no relationships with
any Affiliate of the Company (or any Affiliate thereof).
 
  (d)     The Company will hold its 2010 Annual Meeting on September 14, 2010 or
as soon as reasonably possible after that date.
 
Section 2.3     Death or Disability.  If Mr. Gray is elected as a director and
can no longer serve on the Board because of death or disability before the
expiration of his term, the Coliseum Capital Group shall be entitled to
recommend to the Nominating and Corporate Governance Committee a replacement
director who will qualify as “independent” pursuant to Nasdaq listing
standards.  The Nominating and Corporate Governance Committee shall not
unreasonably withhold acceptance of any such replacement director.  If the
Nominating and Corporate Governance Committee does not accept a replacement
director recommended by the Coliseum Capital Group, the Coliseum Capital Group
shall have the right to recommend one or more additional replacement directors
for consideration by the Nominating and Corporate Governance Committee. Upon the
acceptance of a replacement director nominee by the Nominating and Corporate
Governance Committee, the Board will appoint such replacement director to the
Board no later than five (5) business days after the Nominating and Corporate
Governance Committee’s recommendation of such replacement director.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PROXY CONTEST AND OTHER MATTERS; PRESS RELEASE
 
Section 3.1    Undertakings by the Coliseum Capital Group.  The Coliseum Capital
Group hereby (a) withdraws the Nomination Letter, (b) agrees to cease its proxy
solicitation activities with respect to the Company in connection with the 2010
Annual Meeting, (c) withdraws the Section 220 Demand, and (d) agrees to vote all
shares of Common Stock beneficially owned by it in favor of the Company’s
nominees for election as directors at the 2010 Annual Meeting.  No later than
the second business day after the date hereof, the Coliseum Capital Group shall
file with the SEC an amendment to its Schedule 13D with respect to the Company
disclosing the material contents of this Agreement.
 
Section 3.2    Press Release.  In the event that the Company elects to make a
press release pertaining to this Agreement, such press release will be mutually
acceptable to both the Coliseum Capital Group and the Company.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1    Representations and Warranties.  Each Party represents and
warrants to the other Parties that:
 
  (a)    such Party, if not a natural Person, has all requisite limited
partnership, limited liability company or corporate authority and power to
execute and deliver this Agreement and to perform such Party’s obligations
hereunder;
 
  (b)    the execution and delivery of this Agreement by such Party and the
performance of such Party’s obligations hereunder have been duly and validly
authorized by all required limited partnership, limited liability company,
corporate or other action on the part of such Party and no other proceedings on
the part of such Party are necessary to authorize the execution and delivery of
this Agreement by such Party or the performance of such Party’s obligations
hereunder;
 
  (c)    this Agreement has been duly and validly executed and delivered by such
Party and constitutes the valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms; and
 
  (d)    this execution and delivery by such Party of Agreement and the
performance of such Party’s obligations hereunder will not result in a violation
of any terms or provisions of any (i) organizational document of such Party,
(ii) agreement to which such Party is a party or by which such Party may
otherwise be bound or (iii) law, rule, license, regulation, judgment, order or
decree governing or affecting such Party.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
OTHER PROVISIONS
 
Section 5.1    Remedies; Governing Law.
 
  (a)     The Parties agree that any breach of this Agreement would cause
irreparable harm to the other Parties, that money damages alone would not be a
sufficient remedy and that the Parties shall be entitled to equitable relief,
including injunction and specific performance, in the event of any breach or
threatened breach of the provisions of this Agreement.  The Parties shall not
oppose the granting of such relief, and shall waive any requirement for the
securing or posting of any bond in connection with such remedy.  Equitable
relief shall not be deemed to be the exclusive remedy for breach of this
agreement, but shall be in addition to all other remedies available at law or in
equity.
 
  (b)    The Parties agree that the Court of Chancery or federal court of the
State of Delaware shall have exclusive jurisdiction with respect to all actions
and proceedings arising out of or relating to this Agreement,  Each Parties
hereby (i) consents to submit itself to the personal jurisdiction of the Court
of Chancery or federal court of the State of Delaware in the event any dispute
between the Parties arises out or relates of this Agreement, (ii) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (iii) agrees that it shall not
bring any action relating to this Agreement in any other court and irrevocably
waives the right to trial by jury in the event of any such dispute and (iv)
irrevocably consents to service of process by delivery of notice complying with
Section 5.3.
 
  (c)     THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES OR PRINCIPLES OF SUCH
STATE THAT WOULD PERMIT OR COMPEL THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
 
Section 5.2     Entire Agreement.  This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the Parties.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.3    Notices.  All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if when actually received during normal business hours at the address
specified in this subsection:
 
 
if to the Company, to:
 
Benihana Inc.
8685 Northwest 53rd Terrace
Miami, Florida  33166.
Attention:                      General Counsel
 
if to any member of the Coliseum Capital Group, to:
 
Coliseum Capital Management, LLC
767 Third Avenue, 35th Floor
New York, NY  10017
Attention:                      Christopher Shackelton
 
with a copy to:
 
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY  10022
Attention:                      William D. Regner
 
or to such other address as any party hereto may, from time to time, designate
in writing delivered pursuant to the terms of this Section 5.3.
 
Section 5.4    Severability.  If any provision of this Agreement shall be held
by any court of competent jurisdiction to be illegal, void or unenforceable,
such provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.
 
Section 5.5    Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or PDF) which together shall constitute a
single agreement.
 
Section 5.6    Successors and Assigns.  This Agreement shall not be assignable
by any Party but shall be binding on successors of the Parties.
 
Section 5.7    No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other Person.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

  BENIHANA INC.         By: /s/ Alan B. Levan     Name:  Alan B. Levan    
Title:  Director         COLISEUM CAPITAL MANAGEMENT, LLC         By:  /s/
Christopher Shackeklton     Name:  Christopher Shackelton     Title:    Manager
        COLISEUM CAPITAL PARTNERS, L.P.         By:  Coliseum Capital, LLC,
General Partner         By:  /s/ Christopher Shackeklton       
Name:  Christopher Shackelton     Title:    Manager         COLISEUM CAPITAL,
LLC         By:   /s/ Christopher Shackeklton        Name:  Christopher
Shackelton     Title:  Manager

 
 
7

--------------------------------------------------------------------------------

 
 

  BLACKWELL PARTNERS, LLC         By:  Coliseum Capital Management, LLC,    
Attorney-in-fact

          /s/ Adam Gray     Name:  Adam Gray     Title:  Manager        
CHRISTOPHER SHACKELTON           /s/ Christopher Shackeklton     Christopher
Shackelton         ADAM GRAY           /s/ Adam Gray     Adam Gray

 
 
8